UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2471



AVAINE STRONG,

                                              Plaintiff - Appellant,

          versus


LAVON MCNAUGHTON; UNITED STATES DISTRICT
COURT, Charleston Division; ROBERT S. CARR,
United States Magistrate Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-99-3232-23AJ)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Avaine Strong, Appellant Pro Se. John Harris Douglas, Assistant
United States Attorney, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Avaine Strong appeals from the district court’s order granting

summary judgment to the Defendants in his civil action, and denying

his motion for answers.   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we affirm

on the reasoning of the district court.   See Strong v. McNaughton,

No. CA-99-3232-23AJ (Aug. 17 & Oct. 1, 1999).*    We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 16, 1999, the district court’s records show that it was
entered on the docket sheet on August 17, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2